Law, C. J., and Ellsworth, J.,
dissenting. As to tbe first exception in error, "that tbe plaintiff, in tbe original suit, has not alleged, with sufficient certainty, that tbe cause of action arose within tbe city of Middletown.”
Tbe averment is, that “ tbe note was executed within tbe city aforesaid.” And tbe city of Middletown was tbe next antecedent. And tbe rule in pleadings, as in grammar, is, that relation must always be to tbe next antecedent, unless tbe sense binders; wbicb in this instance cannot be pretended. *31Hardress, 77; 3 Salkeld, 199. It has formerly been held by some that praediclmn was of less certain relation than idem; but there appears no reason for the distinction, and it hath not been kept up. And in Khodes and Coles case, 2 Ld. Raym. 886, which turned upon the reference of praedietum or aforesaid, Chief Justice Holt held it must be to the next antecedent; and the case was finally adjudged according to his opinion. Certainty, to common intendment, is sufficient in support of a judgment; for semper presumiler pro sententia. And though formerly the courts of Westminster Hail would presume nothing in favor of inferior jurisdictions, or the regularity of their proceedings, of late years they have presumed liberally in support of them. 1 Ld. Raym. 80 — and Cowper, 18.
With regard to the second exception, “that the cause of action arose before the city of Middletown was incorporated.”
The act of incorporation, as appears from the journals of the house of assembly, passed and was completed the- 24th day of Hay, fourteen days preceding the date of the note: And it was afterwards revocable only as every statute is, by a concurrence of both branches of the legislature. And although had it been a penal or mandatory act, it would not have so had effect as to become obligatory on the citizens of the state at large, until they had had means of the knowledge of it, which ordinarily would not have been till the rising of the assembly, and the return of their representatives; yet being in nature of a grant, and there being no time mentioned therein when it should begin to take effect, it took effect immediately; and the jurisdiction it gave of suits, where the cause of action “ should arise,” etc., has relation to the time of the act’s passing; unless, according to the British rule of construing statutes in such *32cases, it shall, in amplification of the grant or authority, have relation to the first day of the session in which it passed. 1 Roll. Abr. 465; 4 Inst. 25, 27; Hob. 309. As to the objection to this construction of the act, that it may subject causes to the decision of a forum which the parties, at the time the cause of action arose, did not contemplate — it is of very little weight; as it does not affect the rule or principles of the decision: And it has been always disregarded by the legislature in the institution of new courts; even where they have gone so far as to change the mode of trial from a jury to a single minister, as in the late enlargement of the jurisdiction of justices of the peace.
It appears, therefore, to us from the record, that the cause of action arose within the jurisdiction of the City Court; both in point of- time and locality; and that that court did not err in taking cognizance of the cause.